      Case 1:20-cv-00210 Document 1 Filed 05/15/20 Page 1 of 21 PageID #: 1



                            UNITED STATES DISTRICT COURT
                             EASTERN DISTRICT OF TEXAS
                                 BEAUMONT DIVISION

 BRADY HANSON, JAYNA MOBLEY,
 AMANDA TOTTEN, JULIA MONARCH,
 MADISON ANDIS, and ERICA HEREDIA,

        Plaintiffs,

 v.                                                     CASE NO.: 1:20-cv-210

 WILCOX VETERINARY CLINIC PLLC,
 ROBERT B. WILCOX JR., DVM,
 REBECCA WILCOX, KACIE WILCOX
 BARBAY, WILCOX VETERINARY
 CLINIC 401(K) PLAN, and WILCOX
 VETERINARY CLINIC CASH BALANCE
 PLAN,

        Defendants.
 __________________________________/

                         PLAINTIFF’S ORIGINAL COMPLAINT

       Plaintiffs Brady Hanson, DVM, Jayna Mobley, Amanda Totten, Julia Monarch, Madison

Andis, and Erica Heredia file this Original Complaint against Defendants Wilcox Veterinary Clinic

PLLC, Robert B. Wilcox Jr., DVM, Rebecca Wilcox, Kacie Wilcox Barbay, Wilcox Veterinary

Clinic 401(k) Plan, and Wilcox Veterinary Clinic Cash Balance Plan, and in support thereof state

as follows:

                                              I.
                                       INTRODUCTION

       1.      Wilcox Veterinary Clinic PLLC (“Wilcox Veterinary Clinic” or the “Clinic”) was

the Plan Administrator of the Wilcox Veterinary Clinic 401(k) Plan (the “401(k) Plan”) and the

Wilcox Veterinary Clinic Cash Balance Plan (the “Cash Balance Plan”). Robert B. Wilcox Jr.,

DVM (“Dr. Wilcox”) owned and operated Wilcox Veterinary Clinic, and along with his wife,
     Case 1:20-cv-00210 Document 1 Filed 05/15/20 Page 2 of 21 PageID #: 2



Rebecca Wilcox, were Trustees of both the 401(k) Plan and the Cash Balance Plan. Kacie Wilcox

Barbay, the daughter of Dr. and Ms. Wilcox, was the person who served as the contact point for

employment matters relating to Wilcox Veterinary Clinic and administered or assisted in

administering the Plans. Plaintiffs are former employees of Wilcox Veterinary Clinic and were

participants in the Plans. In administering the Plans, Defendants failed to adhere to the most

rudimentary rules requiring them to furnish Plaintiffs with Plan documents that provided general

information about the Plans, the financial performance of the Plans, and Plaintiffs’ individual

holdings, among other things. As Trustees, Dr. Wilcox and Ms. Wilcox mismanaged the Plan funds

that they had an obligation to hold and invest in a prudent manner and in the best interest of the

participants, including Plaintiffs.

        2.      As a result of Defendants’ breaches of their fiduciary duties to Plaintiffs and their

failure to administer the Plans in accordance with federal law, Plaintiffs are entitled to recover

losses incurred to the Plans and their individual accounts, civil penalties, statutory damages, and

other equitable remedies.

        3.      Other than Brady Hanson, Wilcox Veterinary Clinic paid Plaintiffs an hourly rate

for each hour worked. For the times that Plaintiffs worked over forty hours in a workweek, Wilcox

Veterinary Clinic did not pay Plaintiffs for the additional time worked. The failure to pay Plaintiffs

overtime and at one and one-half times the regular rate is a clear violation of federal law.

Accordingly, Plaintiffs (other than Dr. Hanson) seek unpaid wages, liquidated damages, attorneys’

fees, and all other relief permitted.

                                                II.
                                             PARTIES

        4.      Plaintiff Brady Hanson, DVM (“Dr. Hanson”) is an individual who resides in

Jefferson County, Texas.



                                                  2
     Case 1:20-cv-00210 Document 1 Filed 05/15/20 Page 3 of 21 PageID #: 3



          5.    Plaintiff Jayna Mobley is an individual who resides in Jefferson County, Texas.

          6.    Plaintiff Amanda Totten is an individual who resides in Jefferson County, Texas.

          7.    Plaintiff Julia Monarch is an individual who resides in Jefferson County, Texas.

          8.    Plaintiff Madison Andis is an individual who resides in Jefferson County, Texas.

          9.    Plaintiff Erica Heredia is an individual who resides in Jefferson County, Texas.

          10.   Defendant Wilcox Veterinary Clinic PLLC (“Wilcox Veterinary Clinic” or the

“Clinic”) is a Texas professional limited liability company and may be served through its

registered agent, Robert B. Wilcox Jr., DVM, at 761 Baker Avenue, Port Neches, Texas 77651.

          11.   Defendant Robert B. Wilcox Jr., DVM (“Dr. Wilcox”) is an individual who resides

in Jefferson County, Texas and may be served at 761 Baker Avenue, Port Neches, Texas 77651.

          12.   Defendant Rebecca Wilcox is an individual who resides in Jefferson County, Texas

and may be served at 761 Baker Avenue, Port Neches, Texas 77651.

          13.   Defendant Kacie Wilcox Barbay is an individual who resides in Nacogdoches

County, Texas and may be served at 230 Sandstone Lane, Nacogdoches, Texas 75965.

          14.   Defendant Wilcox Veterinary Clinic 401(k) Plan is an employee benefit plan as

defined in 29 U.S.C. §1002(3) that is sponsored and administered by Defendant Wilcox Veterinary

Clinic.

          15.   Defendant Wilcox Veterinary Clinic Cash Balance Plan is an employee benefit plan

as defined in 29 U.S.C. §1002(3) that is sponsored and administered by Defendant Wilcox

Veterinary Clinic.

                                             III.
                                  JURISDICTION AND VENUE

          16.   This Court has original jurisdiction over this case pursuant to 28 U.S.C. § 1331, as

this case arises under the laws of the United States.



                                                 3
     Case 1:20-cv-00210 Document 1 Filed 05/15/20 Page 4 of 21 PageID #: 4



       17.     Venue is proper pursuant to 28 U.S.C. § 1391(b) because a substantial part of the

events or omissions giving rise to this claim arose within this District, and Defendants are subject

to personal jurisdiction in Texas.

                                                IV.
                                              FACTS

                                               A.
                              Defendants’ Roles as Plan Fiduciaries

       18.     As employees of Wilcox Veterinary Clinic, Plaintiffs became eligible to participate

in the 401(k) Plan. They began to make elective deferrals into the plan and to be eligible for

additional employer contributions to the plan. With the exception of Dr. Hanson, Plaintiffs were

also eligible to participate in the Cash Balance Plan. Accordingly, Plaintiffs became participants

in both Plans as contemplated by the Employee Retirement Income Security Act of 1974, as

amended, 29 U.S.C. § 1001 et seq. (“ERISA”).

       19.     Wilcox Veterinary Clinic is the Plan Administrator and named fiduciary of the

401(k) Plan and the Cash Balance Plan within the meaning of 29 U.S.C. §§ 1002(16) and

1102(a)(2).

       20.     Dr. Wilcox, the owner of Wilcox Veterinary Clinic, also identified himself

individually as the Plan Administrator for the 401(k) Plan and the Cash Balance Plan in numerous

documents related to the Plans. In addition to holding himself out as Plan Administrator, Dr.

Wilcox exercised discretionary authority and discretionary control over the management and

administration of the Plans and the investment of Plan assets.

       21.     As the designated point person for communications and decision-making regarding

employee benefit matters, Ms. Barbay performed many of the functions of the Plan Administrator

on a day-to-day basis, exercised discretionary authority and discretionary control respecting the




                                                 4
     Case 1:20-cv-00210 Document 1 Filed 05/15/20 Page 5 of 21 PageID #: 5



management and administration of the 401(k) Plan and the Cash Balance Plan. Ms. Barbay

therefore served as a fiduciary within the meaning of 29 U.S.C. § 1002(21).

       22.     As trustees of both the 401(k) Plan and the Cash Balance Plan, Dr. Wilcox and his

wife, Ms. Wilcox (collectively, the “Plan Trustees”), had discretionary authority and discretionary

control over the investment of assets of both Plans. The Plan Trustees are fiduciaries within the

meaning of 29 U.S.C. § 1002(21).

                                              B.
             Defendants’ Failure to Provide Routine Disclosure Required by ERISA

       23.     Wilcox Veterinary Clinic, Dr. Wilcox and Ms. Barbay have consistently failed to

comply with the most basic fiduciary requirements established by ERISA. As fiduciaries, they are

required to administer the Plans for the exclusive purpose of providing benefits to participants and

their beneficiaries and defraying reasonable expenses of administering the Plans and with the care,

skill, prudence, and diligence under the circumstances then prevailing that a prudent man acting

in a like capacity and familiar with such matters would use in the conduct of an enterprise of a like

character and with like aims. 29 U.S.C. § 1104(a)(1). Instead, the Clinic, Dr. Wilcox and Ms.

Barbay ignored key elements of ERISA’s requirements to provide ongoing disclosure to Plaintiffs

about the terms and conditions of the Plans. When Plaintiffs specifically requested this

information, they made no effort to provide the requested information within the 30-day period

mandated by ERISA and, in fact, made an incomplete disclosure almost two years after the initial

request and only in response to multiple requests by Plaintiffs’ counsel. As a result, Plaintiffs were

left in ignorance of the most basic terms regarding their retirement savings, and Defendants

remained unaccountable for their slipshod administration of the Plans that held these retirement

savings.




                                                  5
     Case 1:20-cv-00210 Document 1 Filed 05/15/20 Page 6 of 21 PageID #: 6



       24.     Pursuant to 29 U.S.C. § 1021(a) and § 1022, ERISA requires a plan administrator

to provide participants and beneficiaries with a summary plan description (“SPD”) in order to

inform them of the terms and conditions of a plan, the amount of the benefits to which they are

entitled, how to make a claim for benefits and how to enforce their rights under ERISA. An SPD

must be provided within 90 days after an individual becomes a participant in an existing plan. 29

U.S.C. § 104(b)(1)(A). Wilcox Veterinary Clinic failed to provide Plaintiffs with an SPD at any

time during their participation in the 401(k) Plan and the Cash Balance Plan and, as a result, made

it impossible for them to understand the most basic terms of the Plans, including the administrative

procedures for bringing claims under the Plans.

       25.     ERISA requires a plan administrator to provide participants with ongoing

information regarding a plan’s financial status. A summary annual report (“SAR”) must be

provided to each participant within 210 days following the close of each plan year. 29 U.S.C. §

1024(b)(3). Plaintiffs did not receive a summary annual report regarding the 401(k) Plan’s and the

Cash Balance Plan’s financial status during their employment with Wilcox Veterinary Clinic.

       26.     ERISA requires a plan administrator of an individual account plan to provide

participants with periodic benefit statements at least once per calendar year and upon written

request. See 29 U.S.C. § 1025(a)(1)(A). Wilcox Veterinary Clinic failed to provide Plaintiffs with

periodic benefit statements for the 401(k) Plan and therefore made it impossible for them to

determine their account balances. This failure also made it impossible for Plaintiffs to assess

whether the earnings on their account balances reflected proper management of 401(k) Plan assets

by Dr. Wilcox and Ms. Wilcox, who served as fiduciaries for purposes of the management of the

trusts in which the 401(k) Plan assets were invested.




                                                  6
     Case 1:20-cv-00210 Document 1 Filed 05/15/20 Page 7 of 21 PageID #: 7



       27.     ERISA requires a plan administrator of a defined benefit plan to provide

participants with periodic benefit statements at least once every three years and upon written

request. See 29 U.S.C. § 1025(a)(1)(B). Wilcox Veterinary Clinic failed to provide Plaintiffs with

periodic benefit statements for the Cash Balance Plan and therefore made it impossible for them

to understand the amount of their nonforfeitable accrued benefits under the Cash Balance Plan.

       28.     Defendants’ refusal to comply with ERISA’s ongoing disclosure obligations

compromised Plaintiffs’ ability to understand and monitor their retirement savings. This

constituted a clear breach of ERISA’s disclosure requirements, as well as a breach of fiduciary

duty under 29 U.S.C. §§ 1104 and 1109.

                                              C.
    Defendants’ Refusal to Comply with Plaintiffs’ Reasonable Request for Plan Information

       29.     ERISA also directs a plan administrator to provide, upon a participant’s written

request, copies of the latest SPD, SAR, trust agreement, contract or other instruments under which

the plan is established or operated. See 29 U.S.C. § 1024(b)(4). Wilcox Veterinary Clinic

obstinately refused to provide information to which Plaintiffs were entitled and which they

reasonably requested.

       30.     On April 9, 2018, for example, Plaintiffs’ counsel sent a request to Kacie Wilcox

Barbay to identify the Plan Administrator in order for Dr. Hanson to begin the process of rolling

over his account balance in the 401(k) Plan to a new plan. See April 9, 2018 email, attached as

Exhibit 1. On May 14, 2018, Plaintiffs’ counsel sent Ms. Barbay a second request for the name of

the Plan Administrator, not only for Dr. Hanson, but for all former employees of Wilcox Veterinary

Clinic who now worked for the new company and were participants in the 401(k) Plan and the

Cash Balance Plan. Id. On May 15, 2018, Plaintiffs’ counsel specifically requested (i) the written

plan document, (ii) the summary plan description, (iii) individual benefit statements, and (iv)



                                                7
     Case 1:20-cv-00210 Document 1 Filed 05/15/20 Page 8 of 21 PageID #: 8



annual reports “on behalf of Dr. Hanson as well as the employees of the Wilcox Veterinary

Center.” See May 15, 2018 email, attached as Exhibit 2. This request was a reasonable request for

information, as contemplated by 29 U.S.C. § 1024(b)(4).

       31.     In response to the request for specific plan documents, Ms. Barbay refused to

provide any information for the 401(k) Plan and the Cash Balance Plan other that Dr. Hanson’s

individual documents. Id. Ms. Barbay added that she instructed the 401(k) Plan’s recordkeeper not

to provide Plaintiffs’ counsel any information for the other employees. Id. Ms. Barbay later

admitted that she overlooked the language in counsel’s email requesting that the employees’ plan

documents be sent directly to her and she then promised to distribute the information as soon as

she received it from the Plans’ recordkeeper. See May 15, 2018 email, attached as Exhibit 3. Ms.

Barbay never kept her word.

       32.     Wilcox Veterinary Clinic eventually provided Dr. Hanson with his 401(k) Plan

benefit statements for the 2014 to 2016 years pursuant to the May 2018 request. However, Dr.

Hanson did not receive the summary plan description or summary annual reports until April 13,

2020 upon yet another request for the information. The other former employees of Wilcox

Veterinary Clinic, including Ms. Mobley, Ms. Totten, Ms. Monarch, Ms. Andis, and Ms. Heredia,

have never been provided with the requested documents for the 401(k) Plan and the Cash Balance

Plan despite representations from Ms. Barbay that she would supply the information. Id. In fact,

to this date, neither counsel nor any individual Plaintiff has received a copy of the written plan

document for either the 401(k) Plan or the Cash Balance Plan. Wilcox Veterinary Clinic not only

failed to comply with its obligations under ERISA, but it also demonstrated its clear disregard for

ERISA’s fiduciary requirements. Ms. Barbay is equally culpable of failing to comply with her




                                                8
     Case 1:20-cv-00210 Document 1 Filed 05/15/20 Page 9 of 21 PageID #: 9



fiduciary obligations under ERISA when she failed to provide this information even after extensive

email correspondence with Plaintiffs’ counsel.

                                             D.
      Defendants’ Failure to Comply with ERISA’s Fiduciary Requirements Regarding the
                                Administration of Plan Assets

        33.     While the negligence demonstrated by Defendants with regard to ERISA’s

disclosure requirements is troubling, the cloud of secrecy regarding the investment of Plaintiffs’

accounts in the 401(k) Plan raises even more questions about Defendants’ disregard for Plaintiffs’

interest in availing themselves of the most common tax-advantaged method to save for retirement.

        34.     In an individual account plan such as the 401(k) Plan, the investment of account

balances and the concomitant production of earnings income are important components in building

retirement security for individual participants. The 401(k) Plan sponsored by Wilcox Veterinary

Clinic does not permit Plaintiffs to direct the investment of their accounts. Instead, Plaintiffs were

forced to rely on Dr. Wilcox and his wife, Ms. Wilcox, who served as Plan Trustees, to invest Plan

assets, including not only employer contributions but also Plaintiffs’ own elective deferral

contributions. However, without SPDs or SARs, Plaintiffs had no reason to know that Dr. Wilcox

and Ms. Wilcox were managing the investment of their retirement savings. Plaintiffs were given

no information about the Plan Trustees’ qualifications to make investment decisions or the vehicles

they chose as appropriate investments for the Plans. Without access to the regular informative

account statements mandated by 29 U.S.C. § 1025, Plaintiffs also had no opportunity to study or

to understand the manner in which their accounts were being invested. Thus, Plaintiffs were

required to place blind faith in the ability of the Plan Trustees to oversee their retirement savings.

        35.     As fiduciaries of the Plans, the Plan Trustees were required to discharge their duties

to the Plans solely in the interest of participants, including Plaintiffs, and for the exclusive purpose




                                                   9
      Case 1:20-cv-00210 Document 1 Filed 05/15/20 Page 10 of 21 PageID #: 10



of providing benefits to participants and defraying reasonable administrative expenses of the Plans.

29 U.S.C. § 1104(a)(1)(A). Fiduciary duties are to be discharged “with the care, skill, prudence,

and diligence under the circumstances then prevailing that a prudent man acting in a like capacity

and familiar with such matters would use in the conduct of an enterprise of a like character and

with like aims.” 29 U.S.C. § 1104(a)(1)(B). ERISA expressly states that fiduciaries are required

to “diversif[y] the investments of the plan so as to minimize the risk of large losses, unless under

the circumstances it is clearly prudent not to do so.” 29 U.S.C. § 1104(a)(1)(C).

         36.     The 401(k) Plan SARs finally obtained from Wilcox Veterinary Clinic, however,

show that the Plan Trustees fell far short of their fiduciary duties. 1 The earnings history of the Plan

is particularly strange.

               PLAN         PLAN ASSETS                  EARNINGS              EARNINGS AS A
               YEAR                                                            PERCENTAGE OF
                                                                                PLAN ASSETS
               2014             $295,564                    $5,534                  1.9%
               2015             $472,679                  ($8,859)                 -1.9%
               2016             $679,462                   $23,959                  3.5%
               2017             $955,627                  $100,743                 10.5%

         37.     As of December 2014, the 401(k) Plan had assets totaling $295,564, but only netted

earnings of $5,534 for that year. The 2015 SAR shows even more dismal returns, with a loss of

$8,859 reported in lieu of earnings. The Plan’s performance in subsequent years seems erratic,

with alleged earnings of $100,743 in 2017, a mere two years following a year in which the Plan

registered a loss in earnings. At a minimum, these dubious results indicate that the Plan Trustees

did not focus on increasing Plaintiffs’ account balances through sound investment practices. A

more worrisome fact, however, is that the largest amount of earnings was reported in 2017, the

same year in which Dr. Hanson purchased the assets of Wilcox Veterinary Clinic. This raises the


1
    Wilcox Veterinary Clinic still has not provided SARs for the Cash Balance Plan.


                                                  10
    Case 1:20-cv-00210 Document 1 Filed 05/15/20 Page 11 of 21 PageID #: 11



possibility that the Plan Trustees may have invested 401(k) Plan assets in their own business, a

clear act of self-dealing that would normally be prohibited by ERISA. See 29 U.S.C. § 1106.

         38.   Dr. Hanson’s individual account statements show that his account balance followed

the erratic earnings pattern outlined in the SARs. In 2014 Dr. Hanson’s 401(k) Plan account earned

less than 2 percent, while in 2015 a loss was posted to his account. The account experienced a

modest gain in 2016 and an unexplained improvement in earnings in 2017, again following the

pattern outlined in the SARs. Dr. Hanson’s account statements shed no light on the manner in

which the funds are invested other than a reference to a “pooled account” and “receivable.” These

account statements are, at the very least, ambiguous with regard to the investment of Dr. Hanson’s

retirement savings. The SPD is similarly uninformative, stating only that the Plan assets are held

in a Trust Fund without identifying where the Trust Fund is held and how Plan assets are invested.

Simply stated, neither Wilcox Veterinary Clinic nor the Plan Trustees provided any discernible

mechanism for Dr. Hanson or any other Plaintiff to understand how retirement savings were

invested and to evaluate whether participation in the Plan was an appropriate use of their income.

         39.   There is little doubt that the other Plaintiffs’ individual benefit statements will show

the same neglect of the Plan Trustees in managing the assets of the 401(k) Plan. Furthermore,

unlike Dr. Hanson, the remaining Plaintiffs participated in the Cash Balance Plan. Although these

Plaintiffs were encouraged to take distributions from the Cash Balance Plan in connection with the

termination of their employment, they did so without benefit of an SPD or the account statements

to which they were entitled. This is due to Defendants’ willful refusal to provide the disclosure

information to which they are entitled under ERISA, despite multiple requests over a period of

years.




                                                 11
    Case 1:20-cv-00210 Document 1 Filed 05/15/20 Page 12 of 21 PageID #: 12



       40.     Defendants were entrusted with the management of Plaintiffs’ retirement savings

under two tax-advantaged qualified retirement savings plans. They failed at every turn to exercise

the fiduciary responsibility assigned to them by ERISA. They broke faith with employees who

sought to participate in the Plan as a way to save for the future. Without adequate information and

in the absence of competent fiduciary management, Plaintiffs have no confidence that their savings

for retirement have been prudently managed or that they will result in adequate retirement savings.

                                                E.
   Defendants’ Failure to Vest Participants as a Result of the Partial Termination of the Plans

       41.     Under 26 U.S.C. § 411(d)(3) and Rev. Ruling 2007-43, a qualified plan that

experiences a partial termination due to significant employee turnover is required to vest the

account balances of all affected participants. Under long-established standards, the Internal

Revenue Service considers a turnover rate of at least 20 percent to trigger a partial termination.

       42.     On December 21, 2017, South Texas Veterinary Clinic PLLC purchased certain

assets of Wilcox Veterinary Clinic. Shortly thereafter, Plaintiffs terminated employment with

Wilcox Veterinary Clinic. This transaction resulted in an employee turnover rate that exceeded 20

percent of participants in the Plans. As a result, Wilcox Veterinary Clinic was required to take such

actions as may be necessary to ensure that all affected participants, including Plaintiffs, became

fully vested in each Plan.

       43.     Upon information and belief, Wilcox Veterinary Clinic, in its capacity as Plan

Sponsor, failed to take the steps necessary to vest all affected participants, including Plaintiffs, in

the 401(k) Plan and the Cash Balance Plan. As a result, Plaintiffs did not receive all of the benefits

due to them under the Plans. Plaintiffs are therefore entitled to seek payment of all benefits due to

them under the Plans pursuant to 29 U.S.C. § 1132(a)(1)(B).




                                                  12
    Case 1:20-cv-00210 Document 1 Filed 05/15/20 Page 13 of 21 PageID #: 13



        44.     Upon information and belief, Wilcox Veterinary Clinic, Dr. Wilcox, Ms. Wilcox

and Ms. Barbay, in their roles as fiduciaries of the Plans who were charged in acting in the sole

interest of participants, failed to take the steps necessary to ensure that Plaintiffs received the entire

amount of benefits due to them under the Plans. Defendants are personally liable for the restitution

of the amount of the account balances that should have been vested as a result of the partial

termination of the Plans. See 29 U.S.C. § 1109.

                                                 F.
                                Defendants’ Failure to Pay Overtime

        45.     Wilcox Veterinary Clinic is subject to the overtime provisions of the Fair Labor

Standards Act of 1938, as amended, 29 U.S.C. § 201 et seq. (“FLSA”).

        46.     Wilcox Veterinary Clinic provided veterinary services for clients throughout the

United States and received compensation from its clients for these services that were delivered

across state lines. At all times relevant to this litigation, the Clinic had annual gross volume of

sales that exceeded $500,000.

        47.     Wilcox Veterinary Clinic employed Ms. Mobley, Ms. Totten, Ms. Monarch, Ms.

Andis, and Ms. Heredia (collectively, the “Hourly Wage Plaintiffs”) as hourly workers.

        48.     At all relevant times, Wilcox Veterinary Clinic was an “employer” within the

meaning of 29 U.S.C. § 203(d), and “enterprise” within the meaning of 29 U.S.C. § 203(r), and

“engaged in commerce” within the meaning of 29 U.S.C. § 203(s)(1).

        49.     Wilcox Veterinary Clinic paid the Hourly Wage Plaintiffs a regular hourly rate for

all hours worked.

        50.     The Hourly Wage Plaintiffs are not exempt from the FLSA because they were paid

on an hourly basis and should be compensated for appropriate overtime.




                                                   13
    Case 1:20-cv-00210 Document 1 Filed 05/15/20 Page 14 of 21 PageID #: 14



          51.   During their employment with Wilcox Veterinary Clinic, the Hourly Wage

Plaintiffs regularly worked in excess of forty hours in a workweek.

          52.   The Hourly Wage Plaintiffs were not paid on a salary basis because they were paid

an hourly rate for the exact number of hours they worked.

          53.   If an Hourly Wage Plaintiff worked less than forty hours in a week, she would be

paid only for the hours she worked that week at her regular hourly rate.

          54.   Wilcox Veterinary Clinic failed to pay the Hourly Wage Plaintiffs one and one-half

times their regular rate of pay for each hour worked in excess of forty hours in a workweek.

          55.   The Hourly Wage Plaintiffs often questioned Dr. Wilcox or Ms. Barbay regarding

the amount of their pay for a given time period and were either not provided with information to

verify the number hours they worked in a workweek or were provided a link to website and a

password that never worked.

          56.   Wilcox Veterinary Clinic’s practices violated the FLSA. As a result of these

unlawful practices, the Hourly Wage Plaintiffs suffered a loss of wages.

          57.   Wilcox Veterinary Clinic knowingly failed to compensate the Hourly Wage

Plaintiffs for appropriate overtime and showed a reckless disregard that this practice was in

violation of the law. As such, the Clinic willfully violated the FLSA.

                                   V.
    CAUSE OF ACTION—FAILURE TO PROVIDE SUMMARY PLAN DESCRIPTIONS

          58.   Plaintiffs incorporate each of the foregoing paragraphs as if they were fully set forth

herein.

          59.   Under 29 U.S.C. § 1022(A), every participant in an employee benefit plan is

entitled to receive an SPD that is “sufficiently accurate and comprehensive to reasonably apprise

such participants and beneficiaries of their rights and obligations under the plan.”



                                                  14
    Case 1:20-cv-00210 Document 1 Filed 05/15/20 Page 15 of 21 PageID #: 15



          60.    ERISA requires a plan administrator to furnish an SPD to each participant within

90 days of the individual’s becoming a participant in a plan. A plan administrator must also furnish

subsequent SPDs integrating all intervening plan amendments to each participant every fifth year.

29 U.S.C. § 1024(b)(1).

          61.    Wilcox Veterinary Clinic failed to provide Plaintiffs with SPDs within 90 days of

their becoming participants in the Plans or at any other time.

          62.    The failure to provide an SPD deprived Plaintiffs of the opportunity to understand

the terms and conditions of the benefits due to them under the 401(k) Plan and the Cash Balance

Plan, and made it impossible for them to pursue, let alone exhaust, administrative remedies to

obtain relief.

          63.    These acts and omissions prejudiced Plaintiffs by precluding their understanding of

the 401(k) Plan and the Cash Balance Plan and preventing them from taking the steps necessary

to supplement their retirement savings.

          64.    Plaintiffs request that the Court order Defendants to (i) provide all Plaintiffs with

relevant SPDs, (ii) reinstate any Plaintiffs desirous of continuing participation in the Cash Balance

Plan with the opportunity to reinstate their accounts and continue accruing a benefit under the Cash

Balance Plan, including the opportunity to have their benefits under such Plan to be recalculated,

and (iii) permit Plaintiffs in both Plans to file additional claims for benefits under such Plans to

reflect any increase in the value of Plan assets obtained as a result of this lawsuit.

                                          VI.
                CAUSE OF ACTION – CLAIM FOR CIVIL PENALTIES FOR FAILURE TO
                   PROVIDE DOCUMENTS FOLLOWING A WRITTEN REQUEST

          65.    Plaintiffs incorporate each of the foregoing paragraphs as if they were fully set forth

herein.




                                                   15
    Case 1:20-cv-00210 Document 1 Filed 05/15/20 Page 16 of 21 PageID #: 16



          66.   On May 15, 2018, Plaintiffs requested in writing that Wilcox Veterinary Clinic

provide the missing disclosure information that Wilcox Veterinary Clinic, as Plan Administrator

of the 401(k) Plan and the Cash Balance Plan, previously failed to provide. The Plan Administrator

was required to provide this information within 30 days after the request was made.

          67.   The failure by Wilcox Veterinary Clinic and Ms. Barbay to provide this information

has deprived Plaintiffs of the information necessary for them to evaluate whether they have

actually received the full amount of their account balance from the 401(k) Plan and whether the

investment of their account balance was prudent and compliant with the requirements of ERISA.

The failure by Wilcox Veterinary Clinic and Ms. Barbay to provide the required disclosure

information with regard to the Cash Balance Plan deprived Plaintiffs (other than Dr. Hanson) of

critical information about their accrued benefits under the Cash Balance Plan. By failing to provide

Plaintiffs with this information, Wilcox Veterinary Clinic and Ms. Barbay have breached their

fiduciary duties to Plaintiffs under ERISA, 29 U.S.C. § 1001, et seq., and specifically, but not

limited to, 29 U.S.C. § 1104.

          68.   Because Wilcox Veterinary Clinic and Kacie Wilcox Barbay failed to provide this

information, they are liable to Plaintiffs for civil penalties in an amount up to $100.00 per day from

the date of its failure or refusal to send the documents requested by Plaintiffs or such other relief

as the Court deems proper. This civil penalty is authorized by 29 U.S.C. § 1132(c)(1)(B).

                               VII.
 CAUSE OF ACTION—BREACH OF FIDUCIARY DUTY IN INVESTING PLAN ASSETS

          69.   Plaintiffs incorporate each of the foregoing paragraphs as if they were fully set forth

herein.

          70.   In contravention of 29 U.S.C. § 1104(a), Dr. Wilcox and Ms. Wilcox breached their

fiduciary duties as Plan Trustees to manage the assets of the 401(k) Plan in the sole interest of Plan



                                                  16
    Case 1:20-cv-00210 Document 1 Filed 05/15/20 Page 17 of 21 PageID #: 17



participants and with the care, skill, prudence and diligence under the circumstances then

prevailing that a prudent man in a like capacity and familiar with such matters would use.

          71.   Upon information and belief, Dr. Wilcox and Ms. Wilcox breached their fiduciary

duty as Plan Trustees by failing to diversify the investment of Plan assets so as to minimize the

risk of large losses, as is required by 29 U.S.C. § 1104(a)(1)(C).

          72.   Upon information and belief, Dr. Wilcox and Ms. Wilcox breached their fiduciary

duty as Plan Trustees by using the assets of the Plans to engage in transactions that are prohibited

by 29 U.S.C. § 1106.

          73.   Pursuant to 29 U.S.C. 1109, Plaintiffs respectfully request that the Court (i) order

Defendants to disgorge any profits and make the Plan whole for any losses incurred as a result of

their mismanagement of assets, including, but not limited to, remitting to the Plan an adequate

amount of earnings that would reflect the proper investment of Plan assets over time, (ii) bar Plan

Trustees and all other Defendants from serving as fiduciaries of the Plans or any other employee

benefit plan in the future, (iii) replace Plan Trustees, at their expense, with fiduciaries who, in the

judgment of the Court, have the skill, knowledge and prudence to manage both Plans in the manner

contemplated by ERISA, (iv) to make such contributions to the Plan as shall be necessary to

administer the Plan in accordance with ERISA and (v) to grant such other equitable or remedial

relief as the Court may deem appropriate.

                                     VIII.
                     CAUSE OF ACTION—KNOWING PARTICIPATION

          74.   Plaintiffs incorporate each of the foregoing paragraphs as if they were fully set forth

herein.

          75.   Under ERISA, a non-fiduciary is equally liable to plan participants and

beneficiaries as a fiduciary where the non-fiduciary knowingly assists the fiduciary in violating



                                                  17
    Case 1:20-cv-00210 Document 1 Filed 05/15/20 Page 18 of 21 PageID #: 18



ERISA or the terms of the plan. 29 U.S.C. § 1132(a)(3). At a minimum, Ms. Barbay is liable to

Plaintiffs under the Act for assisting Wilcox Veterinary Clinic breach its fiduciary duties by not

providing Plaintiffs copies of the SPDs, SARs, and periodic benefit statements for the 401(k) Plan

and the Cash Balance Plan.

          76.     Upon information and belief, Ms. Barbay also was intimately familiar with the Plan

Trustees’ neglectful management and investment of the assets of the 401(k) Plan and the Cash

Balance Plan. Besides failing to protect the participants and beneficiaries of the Plans, Ms. Barbay

knowingly assisted the Plan Trustees in breaching their fiduciary duties to Plaintiffs. As a result

of Ms. Barbay’s assistance, the Plans’ investments were significantly impacted.

          77.     Pursuant to 29 U.S.C. §§ 1109 and 1132(c), Ms. Barbay is personally liable to

Plaintiffs for the breaches of fiduciary duty in which she knowingly participated and for the

damages described above.

                                         IX.
                CAUSE OF ACTION – CLAIM FOR BENEFITS DUE UNDER PLANS

          78.     Plaintiffs incorporate each of the foregoing paragraphs as if they were fully set forth

herein.

          79.     The 401(k) Plan and the Cash Balance Plan each experienced a partial termination

of employment in December 2017 as a result of an employee turnover rate that was at least equal

to 20 percent. Upon information and belief, Defendants failed to take such actions as were

necessary to vest Plaintiffs in their account balances in each Plan.

          80.     Plaintiffs respectfully request the Court to (i) declare that they are fully vested in

their account balances in the Plans, (ii) waive the requirement of exhaustion of administrative

procedures for making a claim for benefits due to Defendants’ failure to provide SPDs that would




                                                    18
    Case 1:20-cv-00210 Document 1 Filed 05/15/20 Page 19 of 21 PageID #: 19



have provided such information, and (iii) award Plaintiffs the full amount of the vested benefits to

which they are entitled under each Plan.

                                      X.
                    CAUSE OF ACTION—FAILURE TO PAY OVERTIME

          81.   Plaintiffs incorporate each of the foregoing paragraphs as if they were fully set forth

herein.

          82.   The FLSA requires covered employers to pay non-exempt employees no less than

one and one-half times their regular rate of pay for all hours worked in excess of forty in a

workweek. 29 U.S.C. § 207.

          83.   Wilcox Veterinary Clinic is an “enterprise” as defined by the FLSA, 29 U.S.C. §

203(r)(1), and is engaged in commerce within the meaning of the FLSA, § 203(b), (s)(1).

          84.   The Hourly Wage Plaintiffs are non-exempt covered employees. 29 U.S.C. §

203(e)(1).

          85.   The Hourly Wage Plaintiffs have worked more than forty hours per week for

Wilcox Veterinary Clinic during the applicable time period.

          86.   Wilcox Veterinary Clinic has not properly compensated the Hourly Wage Plaintiffs

for their overtime hours as required by the FLSA.

          87.   Wilcox Veterinary Clinic failed to make a good-faith effort to comply with the

FLSA as it relates to the compensation of the Hourly Wage Plaintiffs.

          88.   Wilcox Veterinary Clinic knew the Hourly Wage Plaintiffs worked overtime

without proper compensation, and it willfully failed and refused to pay the Hourly Wage Plaintiffs

wages at the required overtime rates. See 29 U.S.C. § 255.

          89.   Wilcox Veterinary Clinic’s willful failure and refusal to pay the Hourly Wage

Plaintiffs overtime wages for time worked violates FLSA. 29 U.S.C. § 207.



                                                  19
    Case 1:20-cv-00210 Document 1 Filed 05/15/20 Page 20 of 21 PageID #: 20



       90.       By failing to record, report, and preserve records of hours worked by the Hourly

Wage Plaintiffs, Wilcox Veterinary Clinic failed to make, keep, and preserve records with respect

to each of its employees sufficient to determine their wages, hours, and other conditions of

employment, in violation of the FLSA. 29 U.S.C. §255(a).

       91.       The foregoing conduct, as alleged, constitutes a willful violation of the FLSA,

within the meaning of 29 U.S.C. § 255(a).

       92.       As a direct and proximate result of Wilcox Veterinary Clinic’s unlawful conduct,

the Hourly Wage Plaintiffs have suffered and will continue to suffer a loss of income and other

damages. The Hourly Wage Plaintiffs are entitled to liquidated damages and attorneys’ fees and

costs incurred in connection with this claim.

                                                 XI.
                                            JURY DEMAND

       93.       Plaintiffs exercise their right to a jury.

                                                  XII.
                                                PRAYER

       Plaintiffs respectfully request that the Court enter judgment against Defendants on

Plaintiffs’ ERISA claims as follows:

       (a) Judgment against Defendants in Plaintiffs’ favor with regard to Plaintiffs’ claims

             pleaded under ERISA, including civil penalties under 29 U.S.C. § 1132(c)(1)(B) and

             other equitable relief;

       (b) Attorneys’ fees pursuant to 29 U.S.C. § 1132(g);

       (c) Costs of court and other appropriate expenses;

       (d) Pre-judgment and post-judgment interest; and

       (e) Such other and further relief as this Court deems appropriate.




                                                    20
   Case 1:20-cv-00210 Document 1 Filed 05/15/20 Page 21 of 21 PageID #: 21



       The Hourly Wage Plaintiffs respectfully request that the Court enter judgment against

Wilcox Veterinary Clinic on the Hourly Wage Plaintiffs’ FLSA claims as follows:

       (a) Judgment against Wilcox Veterinary Clinic for violations of the overtime provisions

          of the FLSA;

       (b) Judgment against Wilcox Veterinary Clinic for an amount equal to the Hourly Wage

          Plaintiffs’ unpaid back wages at the applicable overtime rates;

       (c) A finding that Wilcox Veterinary Clinic’s violations of the FLSA were willful;

       (d) An amount equal to the Hourly Wage Plaintiffs’ damages as liquidated damages;

       (e) Attorneys’ fees pursuant to 29 U.S.C. § 1132(g);

       (f) Costs of court and other appropriate expenses;

       (g) Pre-judgment and post-judgment interest;

       (h) Leave to amend to add claims under applicable state laws; and

       (i) Such other and further relief as this Court deems appropriate.


Dated: May 15, 2020

                                                Respectfully submitted,

                                                JOHNSEN LAW PLLC

                                                /s/ Tamara D. Stiner Toomer
                                                Tamara D. Stiner Toomer, Attorney-In-Charge
                                                Texas Bar No. 24043940
                                                tamara@johnsenlaw.com
                                                Christopher Johnsen
                                                Texas Bar No. 24072169
                                                chris@johnsenlaw.com
                                                316 East Main Street, Suite 2D
                                                Humble, Texas 77338
                                                Telephone: (832) 786-8646

                                                Counsel for Plaintiffs




                                               21
